Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 9/15/2020, has been entered into the record. 
Claims 1-4 and 6 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (US Pub. No. 2017/0100926 A1) in view of Mieda et al. (US Pub. No. 2017/0047548), hereafter referred to as Mieda.

As to claim 1, Kano discloses a method for manufacturing an organic electronic device (fig 1 and [0039]), comprising:
a device base material forming step of forming a device base material in which a first electrode, an organic layer-containing device function part, and a second electrode are sequentially provided on a substrate (fig 2, device base material comprising forming ITO/anode on glass substrate 24a, and organic layer and cathode described in [0141]-[0144]);

a sealing member bonding step of bonding the sealing member via the adhesive layer to the device base material after the protective film is peeled from the protective film-attached sealing member having been subjected to the dehydration step (fig 2; [0050]). 
Kano does not disclose wherein a peel strength of the adhesive layer to the protective film in the protective film-attached sealing member is from 0.06 N/20mm to 0.18 N/20mm, and 
a thickness of the protective film is equal to or more than 7 microns and equal to or less than 25 microns. 
However, Kano does disclose wherein a thickness of the protective film is between 5 and 250 microns ([0064]-[0065]).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also, it would have been obvious to one of ordinary skill in the art at the time the 
Additionally, Mieda discloses wherein a peel strength of an adhesive layer to a protective film in a protective film-attached sealing member is from 0.005 N/20 mm to 0.2 N/20mm ([0103]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the peel strength of the adhesive layer to the protective film of Kano within the range as taught by Mieda since this will allow for easy removal of the protective layer without damage to the adhesive layer or sealing layer by not having a strength that is too high and not prematurely separating the protection layer with a peel strength that is too low.  

As to claim 3, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).
Mieda further discloses wherein an adhesive layer contains a desiccant ([0060]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the desiccant of Mieda in the adhesive layer of Kano since this will capture moisture that may egress the sealing layer and thus further suppress the deterioration of the organic light emitting element. 

As to claim 4, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).
Kano further discloses wherein a thickness of the protective film is between 5 and 250 microns ([0064]-[0065]).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also, it would 

As to claim 6, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).
Kano further discloses wherein a material for the sealing base material contains aluminum or copper ([0085]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Mieda and further in view of Ohashi et al. (WO2016/152756-A1; 09-29-2016; provided on IDS Applicant filed 05/20/2020 with English translation).

As to claim 2, Kano in view of Mieda discloses the method for manufacturing an organic electronic device according to claim 1 (paragraphs above).
Kano in view of Mieda does not disclose wherein the dehydration step, the protective film-attached sealing member is dehydrated by irradiating the protective film-attached sealing member with infrared radiation.  
Nonetheless, Ohashi discloses wherein a dehydration step includes irradiating with infrared radiation ([0008]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use infrared radiation heating as taught by Ohashi in the drying process of Kano in view of Mieda since this will provide an efficient process of drying without peeling off the protective film layer.  

Pertinent Art
US 2016/0237288 teaches additional ranges of peeling strength.  

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.

Applicant argued that the Applicant’s specific range of peel strength is provided such that “bubbling during the dehydration step can be suppressed” and specifically, points to Example 2 and Comparative Example 2 that specifically requires the lower peel strength limit (0.06N/20mm).  Furthermore, it is argued that Kano does not disclose a peel strength of the adhesive or anything to do with bubbling during the dehydration step.  Additionally, it is argued that nothing in Mieda teaches or suggest setting its peel strength range makes is possible to suppress the occurrence of bubbling.  Consequently, there is no motivation to combine Mieda with Kano in a manner that would allow person having ordinary skill in the art to arrive at the present invention.  
Examiner disagrees because there is a motivation to combine Mieda with Kano even though the Applicant’s disclosure teaches a different reason for the range of peel strength than that of the prior art reference provided.  Specifically, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the peel prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Applicant argued that the Shiga reference has merely been cited to show the state of the art. 
Examiner disagrees because the Office Action mailed 6/18/2021 did not indicate that Shiga merely shows the state of the art but instead stated that Shiga teaches additional ranges of peeling strength.  Therefore, the Examiner suggests that the Applicant consider these teachings when formulating the response that is directly applied to the ranges of peeling strength that were known in the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/29/2021